Citation Nr: 0636756	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-36 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the grant of an apportionment of the 
veteran's disability compensation for the period December 1, 
2001 to September 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to 
September 1972.

The matter is before the Board of Veterans' Appeals (Board) 
from a special apportionment decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, in April 2003, which stopped the 
apportionment of the veteran's disability payments, effective 
September 01, 2002.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran and S.B. bore twin children (E.B. and S.B.) 
in November 1987; the veteran and S.B. married in September 
1998; they had a child (M.B.) in April 1990; and, they 
separated and became estranged in August 2001.

3.  The veteran's estranged spouse S.B., with whom the 
veteran has not lived with since August 2001, maintained 
custody of the dependant children from December 2001 through 
August 2002, the period of time for which apportionment 
payments are in controversy.

3.  The evidence indicates that, for the period in 
controversy, S.B. received $212 per month from VA, and no 
additional support from the veteran.

4.  The RO granted an apportionment of the veteran's 
disability compensation to S.B. in a lump sum amount of 
$1,484 in July 2002 ($212 per month from December 2001 to 
July 2002), and in the amount of $212 per month in August 
2002.

5.  The veteran has not shown that the apportionment has 
resulted in undue hardship.
CONCLUSION OF LAW

The requirements for an apportionment of the veteran's VA 
compensation benefits from December 1, 2001 to September 01, 
2002, are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5307; 38 
C.F.R. §§ 3.102, 3.159, 3.450, 3.451, 19.100, 19.101, 19.102 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  In November 2001, 
the veteran's wife S.B. filed a claim for an apportionment on 
behalf of herself and the veteran's dependant children.  
Neither party has been provided notification pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  
However, although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the Court has 
held that the VCAA does not apply to claims predicated on 
Chapter 53 of Title 38 of the U.S. Code, which concerns 
special provisions relating to VA benefits.  See Lueras v. 
Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).

Nonetheless, VA did send the veteran a letter in April 2002 
notifying him that a request for an apportionment of his 
disability compensation benefits had been received on behalf 
of S.B. and his dependent children.  The notice requested 
that he furnish financial information and it also gave him 
information relating to overpayment and hearings.  So he was 
at least provided with notice of the evidence needed to 
contest the claim.

Contested claims are subject to special procedural 
regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, and 
19.102.  Here, notice was sent to S.B., following the 
apportionment decision of July 2002.  Subsequent 
correspondence shows the veteran was also made aware of this 
decision.  As such, the interested parties (the veteran and 
S.B.) were notified of the action taken by the RO in July 
2002.  Moreover, by decision of January 2003, the 
apportionment was terminated and the veteran and his spouse 
were provided letters explaining this decision.  These 
letters included information about the right and time limit 
for initiation of an appeal, as well as hearing and 
representation rights.  See 38 C.F.R. § 19.100.  Upon receipt 
of the veteran's notice of disagreement (NOD), in April 2003, 
a statement of the case (SOC) was sent to the veteran and 
S.B. in accordance with 38 C.F.R. § 19.101.  In August 2005, 
S.B. was provided a copy of the June 2004 SOC, which had been 
sent to an incorrect address previously, and she was informed 
she had the right to submit additional evidence or argument 
within 30 days.  Although it does not appear that she 
received a timely copy of the SOC "upon" the filing of the 
veteran's notice of disagreement in accordance with § 19.101 
and § 19.102, given that the disposition herein is favorable 
to her, the Board finds that this failure to provide the 
necessary notice is harmless error, and further finds that 
she is not prejudiced by the Board's consideration of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1995).  
Moreover, a subsequent SSOC in November 2005 was sent to all 
parties concerned.

As a final note, the Board observes that the veteran failed 
to attend his scheduled hearing in September 2006.  In 
addition, the veteran has failed to provide necessary 
evidence regarding his income for the period of time relating 
to this appeal, as requested in April 2002.  All appropriate 
efforts have been made to accommodate the veteran in this 
matter, including rescheduling his hearing and notifying him 
of his failure to provide evidence of income.  As such, the 
veteran is not prejudiced by further adjudication of his 
claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(The duty to assist is not a "one-way street." If a claimant 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.).

Governing Statutes and Regulations

Under 38 U.S.C.A. § 5307(a)(2), if the veteran is not living 
with his spouse, or if his children are not in his custody, 
all or any part of the compensation or pension may be 
apportioned as prescribed by the Secretary.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if 
the veteran's children are not residing with the veteran and 
the veteran is not reasonably discharging his or her 
responsibility for the children's support.  It is not 
necessary for the claimant to establish the existence of 
hardship in order to obtain an apportionment under 38 C.F.R. 
§ 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

Without regard to the provisions in 38 C.F.R. § 3.450, where 
hardship is shown to exist, the veteran's compensation 
benefits may be specially apportioned between the veteran and 
his dependents on the basis of the facts in the individual 
case, as long as it does not cause undue hardship to the 
other persons in interest.  In determining the basis for 
special apportionment, consideration will be given to such 
factors as the amount of VA benefits payable; other resources 
and income of the veteran and those dependents on whose 
behalf an apportionment is claimed; and special needs of the 
veteran, his dependents, and the apportionment claimant.  The 
amount apportioned should generally be consistent with the 
total number of dependents involved.  Ordinarily, 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451.

Legal Analysis

In November 2001, the veteran's spouse S.B. filed a claim for 
apportionment of the veteran's VA disability benefits.  S.B. 
stated that the veteran's children were not receiving any 
support from the veteran, and she contended that the family 
would have trouble maintaining adequate nutrition, purchasing 
basic necessities, and paying utilities without an 
apportionment.  The veteran contests this claim, contending 
that he provided support to his children during the period in 
question, and that the apportionment has resulted in severe 
financial hardship.

In support of her November 2001 claim, S.B. attached a 
summary of her situation.  She noted that the veteran was 
ordered by a court of local jurisdiction, in August 2001, to 
remove himself from the home where his family resided.  She 
attached a monthly income and expense report showing 
approximately $3,422 in monthly expenses and $2, 680 in 
monthly income.  This evidence indicates a negative monthly 
cash flow for S.B. at the time she filed her claim.  While it 
is not necessary for S.B. to demonstrate hardship as a 
prerequisite for receiving an apportionment, the Board finds 
this evidence supports her claim.

The veteran submitted a statement in April 2002, countering 
that he did provide support for his children.  He stated that 
his spouse could not use funds to provide for the children, 
so he was forced to provide "through material means."  He 
added that he provided medical care, food, clothing, and 
other necessities.  In testimony before the RO in April 2004, 
the veteran noted that he supported the children and was 
taking care of them in the household until August 2001.  He 
also stated there has never been a break in his care for his 
children.

Other evidence supports the veteran's contention that he was 
providing some level of support for his children.  However, 
this evidence does not show a reasonable discharge of the 
veteran's support responsibility.  Lay statements from the 
veteran's children indicate that the veteran was providing 
for personal necessities including medical care and clothing, 
as well as paying for sports camps and providing other 
assistance in areas like emergency school pick-ups.  These 
statements are dated April 2002.  The veteran also submitted 
an Office of Personnel Management statement of health 
insurance premiums paid for the year 2001.  This appears to 
support the veteran's contention that he was paying for the 
children's health insurance.  Other records submitted by the 
veteran show records of billing for outpatient treatment of 
the children.  In summary, this evidence does show the 
veteran's involvement with the children's healthcare, 
including out of pocket co-pay expenditures, during the 
period in question.  Other receipts show purchase of 
incidentals including groceries, clothing, sporting goods and 
dog food.  In hearing testimony during April 2004, the 
veteran indicated the county gave him credit for child 
support based upon these receipts.  Notwithstanding any such 
determination, the Board finds that the evidence does not 
indicate whether these receipts prove expenditures for the 
children.  Even assuming that they did establish expenditures 
for the children, there is no evidence to suggest the veteran 
was making consistent monthly payments to S.B., so that she 
could care for the children in her custody.  To the contrary, 
the veteran indicated in he did not trust S.B. with the use 
of funds to support the children.  Therefore, the Board 
concludes that maintaining health insurance and paying for 
some of the children's expenses during the period in question 
does not constitute a reasonable discharge of responsibility 
of the spouse or children's support.  See 38 C.F.R. 
§ 3.450(a)(1)(ii) (2006).

Correspondence received from the veteran in July 2002 
includes an attempted memorialization of a support agreement 
between the parties.  This was drafted by the veteran, but 
was not signed by S.B..  It referred to arrearages and future 
payments for child support.  This writing is of little 
probative value in addressing the merits of the apportionment 
claim.

While the record does contain evidence that the veteran 
provides financial support for his children, there is no 
evidence to suggest that this support was provided during the 
period in controversy, between December 2001 and August 2002.  
In addition, there is no evidence of subsequent payments of 
arrearages which are allocable to that period.  The veteran 
has pointed to a shipping receipt from May 2002, indicating 
shipment of correspondence to a department of child support.  
However, this receipt contains no evidence of the contents of 
the package and receipt of any form of payment on behalf of a 
State agency is not established for this period.

A July 2002 order from a local domestic relations court 
indicates the veteran was in arrears for child support in the 
amount of $23,424.72 through May 30, 2002 plus $646.40 in 
interest.  In addition, the veteran owed $1,200 from June and 
July 2002.  Under this decree, the veteran was ordered to pay 
$600 child support each month and $50 dollars toward 
arrearages.  This order indicates that payments for 
arrearages were to be made through the State Department of 
Social Services.

As a result of the aforementioned order, the veteran resumed 
regular payments of child support.  In August 2002, the 
veteran submitted a copy of check made payable to a division 
of child support, in the amount of $600.  Evidence received 
from the veteran in September 2002 includes receipts from the 
State Department of Social Services, Division of Child 
Support Enforcement for payment in the amount of $6,000.  
Another receipt of payment indicates $600 was paid to the 
State treasury in September 2002.  A printout of payments to 
the veteran's child support account was received in February 
2003 and covers the period in question.  This data does show 
an adjustment to the veteran's arrearages from $39, 278.56 to 
$23,424.72 during May 2002.

The VA apportioned the veteran's benefits from December 2001 
through September 2002.  A statement from the VA, dated 
September 2002, indicates S.B. received an apportionment of 
the veteran's benefits in the amount of $212.00 monthly, 
effective December 1, 2001.  A lump sum-first time payment 
was issued in July 2002 in the amount of $1,484 and 
subsequent payments of $212 for August and September 2002.  
VA records show that, pursuant to 38 C.F.R. § 3.450, a 
January 2003 special apportionment decision terminated the 
apportionment of the veteran's benefits to S.B., effective 
September 2002.  A letter from S.B., received in February 
2003, states that she has not received any money from the 
veteran since August 2001, but that child support payments 
did resume in August 2002.  Comparing this to the timing of 
the veteran's resumption of child support payments, it does 
appear that child support was issued and VA benefits were 
apportioned for the month of September, a month just outside 
of the period in controversy.  Examining all other periods, 
however, there is no evidence to suggest the veteran was 
providing both child support and apportionment payments to 
S.B. on behalf of his children, and at the same time.  
Therefore, the apportionment of the veteran's disability 
payments from December 1, 2001 to September 1, 2002 was 
proper.

With regard to payments during September 2002, the Board 
observes that an overpayment was indicated by the VA's 
January 2003 correspondence to S.B.  In S.B.'s February 2003 
reply, she indicated that she was informed of the amount of 
$848.  However, an April 2003 decision letter from the VA 
indicated a correction of this determination.  In any regard, 
the matter of S.B.'s overpayment is not for consideration at 
this time.

In response to the veteran's contention that child E.B. is 
not residing with S.B., S.B. stated in February 2003 that 
E.B. does in fact live with her.  She did note that 
transitional arrangements coinciding with a move between 
school districts were made, for which E.B. was cared for by 
his older brother and roommates, who attended to 
transportation needs.  There is no evidence showing that 
custody of E.B. was ever surrendered, and no indication that 
E.B. lived in any other residence.  The lay statement 
submitted by E.B., dated April 2002, shows his residence to 
be the same as that of S.B.  The Board finds this evidence to 
show that S.B. did maintain a household for E.B. during the 
entire period in question.  Furthermore, there is no evidence 
that any of the children did not reside in S.B.'s household 
for this time period.

The Board has also considered the issue of whether the 
veteran would suffer undue hardship as a result of this 
apportionment.  Hardship is more difficult to establish in 
this case because the period for which the apportionment was 
made has long passed, and the veteran has been providing for 
himself without the apportionment in controversy.  A letter 
from M.Y., received in October 2003, indicates the veteran 
was having difficulty paying rent, and that the veteran's 
problems began approximately in October 2002.  This period is 
subsequent to the period for which apportionment of the 
veteran's benefits was made on behalf of S.B. and the 
children.  The veteran indicated in April 2003 correspondence 
that he was in "severe financial hardship."  This too is not 
evidence of hardship caused by an apportionment of monthly 
disability checks from December 2001 through August 2002.  
The same holds true for a delinquent personal property tax 
notice received by the veteran in September 2003.

Applying a temporal perspective, however, the Board is still 
unable to establish that a hardship existed at the time the 
apportionment was being made, because the veteran has failed 
to provide the Board with evidence concerning his income from 
December 2001 through August 2002.  Bills and notices 
submitted to address the relevant time period indicate the 
veteran and S.B. were passed due in dental bills in October 
2001, and in arrears in a bank account, as of July 2002.  
This evidence indicates the veteran and S.B. were having 
difficulty paying bills around the time of their separation.  
VA disability payments from December 2001 were $2,375 per 
month, less the $212 apportionment.  The evidence is not 
suggestive of long term financial hardship on the part of the 
veteran.  The veteran was notified of the need to provide 
information regarding his income, but he chose not to provide 
such evidence.  Therefore, there is nothing of record to show 
that any hardship the veteran faced at that time could have 
been ameliorated if the VA had stopped his apportionment.  
Accordingly, apportionment of the veteran's disability 
payments cannot be found to have caused hardship.


ORDER

The RO's decision granting an apportionment of the veteran's 
disability compensation from December 2001 through August 
2002 is affirmed, and the appeal is denied.



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


